PER CURIAM.
This is an appeal from a final judgment in favor of defendants-appellees in an inverse condemnation action.
The facts as found by the trial court, as stated in the Order under appeal, shows that construction upon the “entire” width of State Road 24 “across plaintiffs’ property” commenced on September 29, 1966 and completed on September 27, 1967; that this suit was commenced November 2, 1970, “more than four years after commencement of' construction.” Also, it was found and stated in the Order in question,
“3. That the entire width of State Road 24 across the Plaintiffs’ property has been constructed, maintained, kept in repair or worked continuously and uninterruptedly for a period of four years by the Defendants prior to the filing of the complaint herein . . .”
The Court then found that the affirmative defenses had been sustained by a preponderance of the evidence. The affirmative defenses were that the State or County already owned the right-of-way by certain deeds which were entered in evidence.
We find from a reading of the testimony and examination of the deeds of right-of-way, that there was ample evidence to sustain the trial court’s order. Therefore, the Order appealed is affirmed.
RAWLS, C. J., and JOHNSON, J., concur.
McCORD, J., specially concurring.